     Case 2:20-cv-00316-JAM-DMC Document 16 Filed 12/04/20 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL JEROME BOWEN,                               No. 2:20-CV-00316-JAM-DMC
12                       Petitioner,
13           v.                                          FINDINGS AND RECOMMENDATIONS
14    W.J. SULLIVAN,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of habeas

18   corpus under 28 U.S.C. § 2254. Instead of a determination of whether his detention is lawful,

19   however, Petitioner challenges the imposition of restitution as a result of his criminal conviction.

20   ECF No. 1 at 5. Pending before the Court is Respondent’s motion to dismiss. ECF No. 9.

21   Respondent contends that the petition is untimely and, alternatively, that Petitioner fails to state a

22   cognizable claim for a habeas relief because he does not challenge his custody. Id. at 3–5. The

23   Court concludes that Petitioner fails to state a cognizable claim for habeas corpus and recommends

24   granting the motion to dismiss.

25   ///

26   ///

27   ///

28   ///
                                                        1
     Case 2:20-cv-00316-JAM-DMC Document 16 Filed 12/04/20 Page 2 of 6


 1                                                  I. BACKGROUND

 2       A. State Court Proceedings:

 3                     A jury convicted Petitioner of physically abusing the mother of his child, tampering

 4   with a utility line, and violating a court order. See ECF No. 11-2 at 1. The jury found for two great

 5   bodily injury enhancements stemming from Petitioner’s prior felony convictions. Id.; see ECF No.

 6   11-12 at 1. Petitioner also pled guilty to various drug offenses. ECF No. 11-2 at 1–2. The trial court

 7   sentenced Petitioner to an aggregate, definite term of twenty-three years and eight months in state

 8   prison. Id. at 2. Petitioner’s sentence included a five-year enhancement based on the jury’s finding

 9   for Petitioner’s prior conviction, as well as other enhancements. Id.; see ECF No. 11-12 at 1–2. The

10   trial court also imposed a restitution fine of $4,400 and an order of restitution of $1,785 payable to

11   the California Crime Victims and Government Compensation Board.1 ECF No. 11-1 at 2.

12                     Petitioner appealed his sentence to the California Court of Appeal. Id. The Court of

13   Appeal affirmed. Id. The Supreme Court of California denied review.2 ECF No. 11-4.

14                     Petitioner has since filed six petitions for writs of habeas corpus in California state

15   court.3 See ECF Nos. 11-5, 11-7, 11-9, 11-11, 11-13, 11-15. He also filed various motions with the

16   trial court requesting stays of the restitution fines, which were all denied. See ECF No. 1 at 30.

17   Petitioner filed his first petition with the Shasta County Superior Court on October 3, 2018. ECF

18   No. 11-5 at 7. He contended that the trial court erred in denying substitute counsel because his

19   counsel had a conflict of interest, and that both his trial and appellate counsel were ineffective. Id.

20   at 3–4. The Superior Court denied the petition. ECF No. 11-6 at 4.
21                     Petitioner filed a subsequent petition for a writ of habeas corpus to the California

22   Court of Appeal on October 27, 2019. ECF No. 11-7 at 14. He challenged the trial court’s

23   imposition of restitution as part of his criminal penalty. Id. at 4–11. Petitioner’s argument, at its

24   core, centered on his contention that the trial court unconstitutionally imposed restitution without

25   1
       The trial court also imposed a laboratory fee, as well as an additional $4,400 parole revocation restitution fine. ECF
     No. 1 at 30. The court stayed the parole-related fine pending Petitioner’s successful completion of parole. Id.
26   2
       The Supreme Court of California denied review without prejudice to relief to which Petitioner may have been entitled
     following the United States Supreme Court’s decision in the then-pending case of Cunningham v. California, 549 U.S.
27   270 (2007). ECF No. 11-4.
     3
       Because Petitioner proceeds pro se, he receives the benefit of the mailbox rule. See, e.g., Hernandez v. Spearman,
28   764 F.3d 1071, 1074 (9th Cir. 2014).
                                                                 2
     Case 2:20-cv-00316-JAM-DMC Document 16 Filed 12/04/20 Page 3 of 6


 1   holding a hearing on his ability to pay. See id. The Court of Appeal denied the petition without

 2   comment. ECF No. 11-8.

 3                   After the Court of Appeal denied his second petition, Petitioner filed a third petition

 4   in the Supreme Court of California on November 16, 2019. ECF No. 11-9 at 13. He again

 5   challenged the trial court’s imposition of restitution. Id. The Supreme Court denied the petition.

 6   ECF No. 11-10.

 7                   Petitioner returned to the Shasta County Superior Court and filed a fourth petition

 8   on December 31, 2019. ECF No. 11-11 at 5. Petitioner challenged imposition of the five-year

 9   enhancement for a prior serious felony conviction. Id. at 3; ECF No. 11-12 at 2. The court denied

10   the petition on substantive and procedural grounds on February 18, 2020. ECF No. 11-12 at 1–3.

11                   While his December 31, 2019 motion was pending before the Superior Court,

12   Petitioner filed a fifth petition for habeas relief in the Supreme Court of California on January 5,

13   2020. ECF No. 11-13 at 4. He attacked the sealing of various court records. Id. at 3. The Supreme

14   Court denied the petition. ECF No, 11-14. The Court did not comment other than to cite In re

15   Robbins (1998) 18 Cal. 4th. 770, 780 (courts will not entertain untimely habeas petitions) and In re

16   Clark, (1993) 5 Cal. 4th 750, 767–769 (courts will not entertain successive habeas petitions). Id.

17                   Finally, Petitioner filed a sixth petition in the California Court of Appeal on

18   February 26, 2020. ECF No. 11-15 at 9. He again challenged the five-year enhancement that he

19   attacked in the Shasta County Superior Court. Id. at 3. The Court of Appeal denied the petition

20   without further comment. ECF No. 11-16.
21         B. Present Federal Petition:

22                   Petitioner filed this petition on January 23, 2020. ECF No. 1 at 15. He challenges

23   the trial court’s order of restitution fines. Id. at 5. Specifically, Petitioner theorizes that the trial

24   court’s order of restitution fines is unconstitutional under the California Constitution and the Due

25   Process Clause of the Fourteenth Amendment to the United States Constitution because the court

26   did not hold a hearing on Petitioner’s ability to pay the fines. Id. at 5, 17–22.
27   ///

28   ///
                                                         3
     Case 2:20-cv-00316-JAM-DMC Document 16 Filed 12/04/20 Page 4 of 6


 1                                             II. DISCUSSION

 2                  Petitioner challenges the order of restitution as part of his criminal conviction. ECF

 3   No. 1 at 5. He seeks a stay or vacatur of the restitution fine. Id. at 21–22. Respondent moves for the

 4   Court to dismiss the petition, arguing that is untimely and that Petitioner fails to state a cognizable

 5   claim for habeas relief. ECF No. 9 at 3–5. In pertinent part, Respondent specifically argues that

 6   prisoners must demonstrate they are in custody to obtain habeas relief. Id. at 4. Moreover,

 7   Respondent argues, a habeas petition must assert the right to be released. Id. Because Petitioner

 8   challenges a non-custodial issue and does not assert the right to be released, Respondent argues that

 9   Petitioner fails to state a habeas claim and that the petition must be dismissed. Id. at 4–5. Because

10   Petitioner challenges only the restitution aspect of his sentence, the Court concludes that Petitioner

11   does not state a habeas claim and that the Court lacks jurisdiction to consider his petition.

12      A. Petitioner Fails to State a Cognizable Claim for Habeas Relief:

13                  A petition for a writ of habeas corpus is the vehicle through which prisoners may

14   attack the fact or duration of their confinement. See Preiser v. Rodriguez, 411 U.S. 475, 484, 489–

15   90 (1973); Nettles v. Grounds, 830 F.3d 922, 927 (9th Cir. 2016). Habeas corpus has traditionally

16   been limited to those challenges. E.g., Crawford v. Bell, 599 F.2d 890, 891 (9th Cir. 1979). If a

17   prisoner is not seeking immediate or speedier release from confinement, habeas corpus is not the

18   appropriate remedy. See id.; see also Martin v. City of Boise, 920 F.3d 584, 611 (9th Cir. 2019);

19   Nettles, 830 F.3d at 927; Ramirez v. Galaza, 334 F.3d 850, 855 (9th Cir. 2003). If a prisoner, for

20   example, wishes to challenge—or pursue damages related to—conditions of their confinement that
21   do not implicate the validity of their incarceration, the appropriate mechanism is a civil rights action

22   such as those under 42 U.S.C. § 1983. E.g., Nelson v. Campbell, 541 U.S. 637, 643 (2004);

23   Ramirez, 334 F.3d at 855; see Nettles, 839 F.3d at 927.

24                  Moreover, under 28 U.S.C. § 2254, the federal writ of habeas corpus is statutorily

25   available only to individuals in custody at the time that they file their petition and who allege that

26   they are in custody in violation of the U.S. Constitution or laws or treaties of the United States. See
27   Bailey v. Hill, 599 F.3d 976, 978–79 (9th Cir. 2010); see also 28 U.S.C. § 2254(a). The custody

28   requirement is thus effectively twofold. See Bailey, 599 F.3d at 978–79. First, federal courts lack
                                                         4
     Case 2:20-cv-00316-JAM-DMC Document 16 Filed 12/04/20 Page 5 of 6


 1   jurisdiction over habeas petitions unless a petitioner is under the restraint of the conviction being

 2   attacked at the time filing.4 Id. Secondly, the petitioner must contend that they are in custody in

 3   violation of the Constitution or other federal law. Id. at 979.

 4                     Petitioner is incarcerated in California state prison and was so incarcerated when he

 5   filed this petition. See ECF No. 1 at 1. The first “in custody” requirement is satisfied. See Bailey,

 6   599 F.3d at 978–79. The relevant focus here is thus whether Petitioner sufficiently contends that

 7   his custody offends the Constitution or federal law. The Court concludes that he does not.

 8                     The United States Court of Appeals for the Ninth Circuit has emphasized that the

 9   imposition of a fine, in and of itself, is not sufficient to trigger § 2254’s jurisdictional requirements.

10   Id. at 979. Restitution is more a collateral consequence of conviction than a limitation on liberty.

11   See id. A petitioner’s liability under restitution is like a conviction where only a fine is imposed

12   and is not a severe enough restraint on liberty to justify habeas relief. Id. Nor is physical custody

13   plus liability for restitution sufficient to establish habeas jurisdiction. Id. at 979–80. Physical

14   custody alone is insufficient. Id. at 980. The “in custody” requirement entails a nexus between a

15   petitioner’s claim and the alleged unlawful nature of their custody. Id. Petitioners must show that

16   their custody offends federal law. Id. A petitioner cannot, in effect, say that their actual custody is

17   permissible but that they are entitled to relief under habeas corpus from a restitution order. Id.

18                     Petitioner does not challenge the fact or duration of his confinement. See ECF No.

19   1 at 5, 17–22. He does not seek an immediate or more expedient release from prison. See id.

20   Petitioner challenges the imposition of a restitution fine as a consequence of his conviction. See id.
21   He does not, in other words, allege that he is in custody in violation of the Constitution or federal

22   law. See Bailey, 599 F.3d 978–80. A writ of habeas corpus is accordingly not the appropriate

23   remedy and Petitioner fails to state any claim for habeas relief. See id.; see also, e.g., Muhammad

24   v. Close, 540 U.S. 749, 750 (2004); Nettles, 839 F.3d at 927; Ramirez, 334 F.3d at 855. The Court,

25   moreover, lacks jurisdiction to entertain Petitioner’s petition. See Bailey, 599 F.3d 978–80

26
     4
       Physical custody such as incarceration is not itself required, and other restraints may satisfy the first custodial
27   requirement. See Bailey, 599 F.3d at 978–79. The question is whether there is a sufficient restraint on an individual’s
     liberty such that they may be considered “in custody.” See id. at 979. Conditions on liberty such as parole may
28   constitute a sufficient restraint to render a person “in custody.” E.g., Maleng v. Cook, 490 U.S. 488, 491 (1989).
                                                                 5
     Case 2:20-cv-00316-JAM-DMC Document 16 Filed 12/04/20 Page 6 of 6


 1      B. The Timeliness of Petitioner’s Habeas Petition is Moot:

 2                  AEDPA imposes strict time limitations on challenges to state court convictions. See

 3   28 U.S.C. § 2244(d)(1)(A). Prisoners have one year from the date on which the judgment

 4   incarcerating them becomes final to file a habeas petition. Id. Because Petitioner does not state a

 5   cognizable claim for habeas relief, however, the consideration of timeliness is moot.

 6

 7                                          III. CONCLUSION

 8                  Based on the foregoing, the undersigned recommends that respondent’s motion to

 9   dismiss (ECF No. 9) be granted.

10                  These findings and recommendations are submitted to the United States District

11   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days after

12   being served with these findings and recommendations, any party may file written objections with

13   the court. Responses to objections shall be filed within 14 days after service of objections. Failure

14   to file objections within the specified time may waive the right to appeal. See Martinez v. Ylst, 951

15   F.2d 1153 (9th Cir. 1991).

16   Dated: December 4, 2020
                                                           ____________________________________
17                                                         DENNIS M. COTA
18                                                         UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28
                                                       6
